TRIEBER, District Judge
(after stating the facts as above). In view of the conclusions reached by the court, it is unnecessary for it to determine whether the hill is multifarious, or whether a creditors’ bill can be maintained by a creditor who has recovered a judgment for part of his debt in a court of a foreign jurisdiction. But, see, as to that point, National Tube Works Co. v. Ballou, 146 U..S. 517, 13 Sup. Ct. 165, 36 L. Ed. 1070. Nor is it necessary to decide in this case whether, when it is charged in the bill that the corporation has no property whatever subject to execution, the truth of which is admitted by the demurrer, an execution must first be issued and returned nulla bona, before a creditors’ bill can be maintained.
The law has been well settled by a long line of decisions of the Supreme Court of the United States and the national courts generally, where there are a number of Creditors, that a single creditor cannot maintain a bill in equity against the stockholders of an insolvent corporation, having no corporate assets, to collect unpaid subscriptions from the stockholders, and thus enable him to secure payment of his own debt to the exclusion of the other creditors.
A bill must be filed either by all the creditors, or in behalf of all the creditors who desire to make themselves parties to the action, and, if necessary, contribute their proportion of the expenses of the litigation. Pollard v. Bailey, 20 Wall. 520, 22 L. Ed. 376; Terry v. Little, 101 U. S. 216, 25 L. Ed. 864; Brower v. Lynde, 106 U. S. 519, 1 Sup. Ct. 432, 27 L. Ed. 265; Johnson v. Waters, 111 U. S. 640, 4 Sup. Ct. 619, 28 L. Ed. 547; Handley v. Stutz, 139 U. S. 417, 11 Sup. Ct. 530, 35 L. Ed. 227.
Counsel for complainant in their brief refer to the statutes of Missouri, and to the decisions of the Supreme Court of that state construing those statutes, for the purpose of maintaining their contention that a single creditor may maintain an action of this nature. There are no allegations in the bill which indicate that this action is brought to enforce a liability under the statutes of that state; but, on the contrary, all the allegations in the bill show that it is an ordinary creditors’ bill *414brought in conformity with the principles and practice of equity courts.
The demurrer to the bill will be sustained, with leave to the complainant to amend it within 30 days of the entry of the decree herein.